                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

   Takoma Regional Hospital, Inc., et al.,                  No. 2:19-cv-00157-HSM-SKL

                        Plaintiffs,                         Judge Harry S. Mattice, Jr.
                                                            Magistrate Judge Susan K. Lee
          v.

   PURDUE PHARMA L.P., et al.,

                      Defendants.


                     PLAINTIFFS’ EMERGENCY MOTION TO REMAND

         Plaintiffs Takoma Regional Hospital, Inc. f/k/a Takoma Hospital, Inc., AMISUB (SFH),

  Inc., Baptist Womens Health Center, LLC, Campbell County HMA, LLC, Clarksville Health

  System, G.P., Cleveland Tennessee Hospital Company, LLC, Cocke County HMA, LLC,

  Dickenson Community Hospital, Hawkins County Memorial Hospital f/k/a Hawkins County

  Memorial Hospital, Jefferson County HMA, LLC, Johnston Memorial Hospital, Inc., Lebanon

  HMA, LLC f/k/a Lebanon HMA, Inc., Lexington Hospital Corporation, Metro Knoxville HMA,

  LLC, Mountain States Health Alliance f/k/a Johnson City Medical Center Hospital, Inc., Northeast

  Tennessee Community Health Centers, Inc., Norton Community Hospital, Saint Francis Hospital

  – Bartlett, Inc. f/k/a Tenet Health System Bartlett, Inc., Shelbyville Hospital Company, LLC f/k/a

  Shelbyville Hospital Corporation, Smyth County Community Hospital, Tullahoma HMA, LLC

  f/k/a Tullahoma HMA, Inc., and Wellmont Health System f/k/a BRMC/HVHMC, Inc.

  (“Plaintiffs”), by and through undersigned counsel, hereby move, pursuant to 28 U.S.C. § 1447(c),

  for this action to be remanded to the Circuit Court for Greene County, Tennessee. As grounds for

  this motion, Plaintiffs aver that their complaint relies solely upon state law, and that there exists

  no federal question jurisdiction. As such, this Court is without subject matter jurisdiction to hear

                                                   1

Case 2:19-cv-00157-HSM-CHS Document 17 Filed 09/06/19 Page 1 of 4 PageID #: 432
  the case. In support of this motion, Plaintiffs rely upon their memorandum in support of this

  motion, filed concurrently herewith, as well as the entire record in this cause.

  DATED: September 6, 2019.                             Respectfully Submitted,

                                                        /s/ Gary E. Brewer
                                                        Gary E. Brewer, BPR# 000942
                                                        BREWER & TERRY, P.C.
                                                        1702 W. Andrew Johnson Highway
                                                        Morristown, TN 37814
                                                        Tel: (423) 587-2730
                                                        robin@brewerandterry.com

                                                        John W. (“Don”) Barrett
                                                        Sterling Starns
                                                        David McMullan, Jr.
                                                        Richard Barrett
                                                        BARRETT LAW GROUP, P.A.
                                                        P.O. Box 927
                                                        404 Court Square North
                                                        Lexington, MS 39095
                                                        Tel: (662) 834-2488
                                                        Fax: (662) 834-2628
                                                        dbarrett@barrettlawgroup.com
                                                        sstarns@barrettlawgroup.com
                                                        dmcmullan@barrettlawgroup.com
                                                        rrb@rrblawfirm.net


                                                        Warren Burns
                                                        BURNS CHAREST, LLP
                                                        900 Jackson St., Suite 500
                                                        Dallas, Texas 75202
                                                        Tel: (469) 904-4550
                                                        Fax: (469) 444-5002

                                                        Korey A. Nelson
                                                        Lydia A. Wright
                                                        Rick Yelton
                                                        BURNS CHAREST, LLP
                                                        365 Canal Street, Suite 1170
                                                        New Orleans, LA 70130
                                                        Tel: (504) 799-2845
                                                        Fax: (504) 881-1765



                                                   2

Case 2:19-cv-00157-HSM-CHS Document 17 Filed 09/06/19 Page 2 of 4 PageID #: 433
                                           Jonathan W. Cuneo
                                           Monica Miller
                                           Mark H. Dubester
                                           David L. Black
                                           Jennifer E. Kelly
                                           Evelyn Li
                                           CUNEO GILBERT & LADUCA, LLP
                                           4725 Wisconsin Avenue, NW, Suite 200
                                           Washington, DC 20016
                                           Tel: (202)789-3960

                                           Steve Martino
                                           TAYLOR MARTINO, P.C.
                                           51 St. Joseph St.
                                           Mobile, AL 36602
                                           Tel: (251) 433-3131

                                           Gerald M. Abdalla, Jr.
                                           ABDALLA LAW, PLLC
                                           602 Steed Road, Suite 200
                                           Ridgeland, Mississippi 39157
                                           Tel: (601) 487-4590

                                           Attorneys for All Plaintiffs




                                       3

Case 2:19-cv-00157-HSM-CHS Document 17 Filed 09/06/19 Page 3 of 4 PageID #: 434
                                    CERTIFICATE OF SERVICE

         I hereby certify that on September 6, 2019, a copy of the foregoing document was filed

  electronically using the Court’s CM/ECF system. Notice of this filing will be sent by operation of

  the Court’s system to all parties indicated on the electronic filing receipt. All other parties will be

  served by regular U.S. mail. Parties may access this filing through the Court’s electronic filing

  system.

  Dated, this 6th day of September, 2019.                /s/ Gary E. Brewer
                                                         Gary E. Brewer, BPR# 000942
                                                         BREWER & TERRY, P.C.
                                                         1702 W. Andrew Johnson Highway
                                                         Morristown, TN 37814
                                                         Tel: (423) 587-2730
                                                         robin@brewerandterry.com




                                                    4

Case 2:19-cv-00157-HSM-CHS Document 17 Filed 09/06/19 Page 4 of 4 PageID #: 435
